NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0640n.06

                                       Case No. 19-6494

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Nov 10, 2020
UNITED STATES OF AMERICA,                           )                     DEBORAH S. HUNT, Clerk
                                                    )
       Plaintiff-Appellee,                          )
                                                    )      ON APPEAL FROM THE UNITED
v.                                                  )      STATES DISTRICT COURT FOR
                                                    )      THE EASTERN DISTRICT OF
CURTIS JORDAN,                                      )      KENTUCKY
                                                    )
       Defendant-Appellant.                         )


BEFORE: COLE, Chief Judge; DONALD and READLER, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. In this matter, we ask whether the district

court imposed a procedurally or substantively unreasonable sentence when it sentenced Defendant-

Appellant Curtis Jordan (“Jordan”) to 21 months’ imprisonment after a series of supervised release

violations. It did not. Accordingly, we AFFIRM that sentence.

                                               I.
       In 2011, Jordan plead guilty to conspiracy to commit wire fraud, and the district court

sentenced Jordan to thirty-three months’ imprisonment followed by three years of supervised

release. On June 13, 2018—nearly five months after his initial release—Jordan admitted to

violating conditions of his supervised release by failing to reside at a halfway house for three

months and failing to pay restitution. The district court sentenced Jordan to eleven months’

imprisonment with two years of supervised release to follow.
Case No. 19-6494, United States v. Jordan


        Upon his subsequent release, the violations continued. In July of 2019, police arrested

Jordan for alcohol intoxication in a public place. The Probation Office issued a violation report

noting three Grade-C violations: commission of a crime, failure to abstain from alcohol, and failure

to notify his probation officer of his arrest within 72 hours. At an August 6, 2019 hearing, Jordan

admitted to the violations and requested leniency, noting to the district court that between the

violation date and the hearing date, Jordan’s “life has actually been going in the right direction.”

The district court decided to delay the final portion of the hearing to November, finding that “work

has been good for [Jordan]” and explaining that “hopefully he realizes what he’s putting at risk he

if returned back to bad behavior. Because if he does, with another violation, he’s going to lose all

the things that he’s made to this point.”1 By November, the district court hoped, Jordan “will be

able to demonstrate whether he’s serious about this or whether he’s going to return to his bad

behavior. So, if he returns to his bad behavior, then I think he’ll know what he can expect in terms

of punishment.” The district court reiterated that Jordan has “been given a few breaks here” but

that “I’m going to give him another one. I’m going to give him a break to show that he can turn

things around, he can be successful.” The district court did warn Jordan, however, that “if you

choose not to do that, it’s not on anybody’s shoulders but your own.”

        Jordan continued to violate his supervised release. An addendum to his supervised release

violation report from July shows that on September 13, 2019, police charged Jordan with alcohol

intoxication and drinking an alcoholic beverage in a public place. The following day, police

arrested Jordan again, this time for alcohol intoxication in a public place and criminal trespassing.

As with the July violations, the Probations Office noted three violations for each day, totaling six

additional violations: commission of a crime, use of alcohol, and failure to report an arrest.


        1
          At that hearing, the district court did not rely on Jordan’s significant criminal history, calculated
at 32 points.
                                                     -2-
Case No. 19-6494, United States v. Jordan


       Jordan appeared again before the district court on December 17, 2019. Jordan did not enter

any plea as to the six new allegations from September; instead, the district court proceeded to

sentencing on the July violations. The district court noted that “alcohol has been a demon for

[Jordan] for a long time, and [there is] no indication that that’s going to end.” The court explained

that it would go above the guideline range (8–14 months) but not to the statutory penalty of

24 months. The court imposed a sentence of 21 months, noting that although that is above the

guidelines range, the sentence “take[s] into account the defendant’s conduct for the initial

violations and then his failure to conform his conduct, which he asked the Court to consider.” The

sentence, the judge articulated, “reflect[s] the defendant’s continuing lack of respect for the law,

continuing violations, his history and characteristics, the need to provide deterrence, specific

deterrence, to him, and the corresponding need to protect the public.” Additionally, the court

found that “[u]nder the facts of the case and based on the nature of the violations,” no further

supervision was appropriate. Thereafter, Jordan timely appealed.

                                                II.

       Jordan challenges both the procedural and substantive reasonableness of his sentence. As

to procedural reasonableness, Jordan asserts that the district court did not consider the nature of

the original offense but instead looked at the nature of the supervised release violations during the

continuance of the sanctions portion of the revocation proceedings, i.e., the September violations.

Additionally, Jordan argues that the district court sentenced him “more out of frustration with his

lack of progress in getting his alcoholism under control” than on the original offense. As to

substantive reasonableness, Jordan argues that the district court considered impermissible factors

and gave unreasonable weight to others, resulting in a substantively unreasonable sentence

considering the totality of the case. The government responds that Jordan merely presents a



                                                -3-
Case No. 19-6494, United States v. Jordan


disagreement with the district court’s weighing of the sentencing factors, which is beyond the

scope of our review.

        A. Procedural Reasonableness

        We typically review a sentence for procedural reasonableness under a “deferential abuse-

of-discretion” standard. United States v. Jeter, 721 F.3d 746, 755 (6th Cir. 2013). However, if a

sentencing judge asks if there are any objections and the relevant party does not object, plain error

review applies. United States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008); see also United States

v. Simmons, 587 F.3d 348, 357-58 (6th Cir. 2009). The district court here asked Jordan’s counsel

if there were any objections or requests for additional findings, to which counsel responded “[n]o

requests and no objections.” We therefore review for plain error. Under that standard, Jordan

must show “(1) error, (2) that was obvious or clear, (3) that affected [his] substantial rights, and

(4) that affected the fairness, integrity, or public reputation of the judicial proceedings.” Vonner,

516 F.3d at 386 (internal quotation marks omitted). Such a finding, we have said, will exist “[o]nly

in exceptional circumstances . . . where the error is so plain that the trial judge . . . [was] derelict

in countenancing it.” Id. (quoting United States v. Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)).

The procedural reasonableness standard “requires us to ensure that the district court: (1) properly

calculated the applicable advisory Guidelines range; (2) considered the other 18 U.S.C. § 3553(a)

factors as well as [arguments for a sentence outside the range]; and (3) adequately articulated its

reasoning for imposing the particular sentence chosen.” United States v. Dunnican, 961 F.3d 859,

880 (6th Cir. 2020) (citing United States v. Donadeo, 910 F.3d 886, 893 (6th Cir. 2018)).

        Jordan’s primary assertion is that the district court sentenced Jordan based on his

supervised release violations—and frustration stemming from those violations—rather than on the

basis of the original offense. The Supreme Court in Johnson made clear that post-revocation



                                                 -4-
Case No. 19-6494, United States v. Jordan


sanctions must be punishment for the original offense and not the supervised release violations, as

“serious constitutional questions . . . would be raised by construing revocation and reimprisonment

as punishment for the violation of the conditions of supervised release.” Johnson v. United States,

529 U.S. 694, 700 (2000). Jordan thus asserts that the district court “did not consider the

circumstances of the original offense,” i.e., the wire fraud, “but rather Mr. Jordan’s conduct during

the continuance of the sanctions portion of the revocation hearing.” Indeed, Jordan asserts, “the

record appears void of any reference to Mr. Jordan’s original offense.”

       At the December 17, 2019 sanctions hearing, the district court explained:

       I’m going to impose a penalty of 21 months in this particular case of incarceration.
       It is seven months above the guideline range, but it does take into account the
       defendant’s conduct for the initial violations and then his failure to confirm his
       conduct, which he asked the Court to consider. . . . I think that the penalty does
       reflect the defendant’s continuing lack of respect for the law, continuing violations,
       his history and characteristics, the need to provide deterrence, specific deterrence,
       to him, and the corresponding need to protect the public.

Additionally, in explaining why the district court did not impose any further supervised release,

the court explained that “[u]nder the facts of the case and based on the nature of these violations,

I agree with the parties that no further supervision is appropriate in this particular case. Because

of the nature of the violations, I wouldn’t want to continue to penalize this defendant.” The district

court noted that a state court would be more appropriate to address the type of violation Jordan

continued to commit.

       Jordan has not shown an error that was obvious or clear, affected his substantial rights, and

affected the fairness, integrity, or public reputation of the proceedings. Vonner, 516 F.3d at 386.

The district court explained that the sentence reflected various factors including Jordan’s “history

and characteristics.” While the district court could have clarified that his consideration of Jordan’s

“history” referred to the original offense, the “failure to fully explain the extent of [the district



                                                -5-
Case No. 19-6494, United States v. Jordan


court’s] consideration of sentencing factors” does not rise to the level of plain error. United States

v. Houston, 529 F.3d 743, 751 (6th Cir. 2008).2 Further, the district court was clear that its sentence

reflected punishment for the violation of supervised release rather than the specific violative

offenses; that is to say, the district court did not impose punishment based on the specific

violations, e.g., public consumption of alcohol, but rather the fact that Jordan violated his

supervised release in the first place. To do so is not plain error, as revocation sentences themselves

are intended to “sanction” or to “provide just punishment for the offense of violating supervised

release.” United States v. Lewis, 498 F.3d 393, 400 (6th Cir. 2007). This is not one of those

“exceptional circumstances” that mandates reversal and resentencing under plain error review.

Vonner, 516 F.3d at 386.

        B. Substantive Reasonableness

        We review a claim of substantive unreasonableness under an abuse of discretion standard,

“tak[ing] into account the totality of the circumstances, including the extent of any variance from

the Guidelines range.” Gall v. United States, 552 U.S. 38, 51-53 (2007).3 We must give “due

deference” to the district court’s conclusion that the § 3553(a) factors warrant the sentence

imposed. Dunnican, 961 F.3d at 880 (citing Gall, 552 U.S. at 51). In general, “[t]he fact that [we]

might reasonably have concluded that a different sentence was appropriate is insufficient to justify

reversal of the district court.” Gall, 552 U.S. at 51. The focus of our evaluation is on “whether



        2
          In discussing that the district court would not impose additional supervised release, the district
court noted that “[u]nder the facts of the case and based on the nature of the violations, I agree with the
parties that no further supervision is appropriate in this particular case. Because of the nature of the
violations, I wouldn’t want to continue to penalize this defendant.” Though not specifically referencing the
imposition of the reincarceration, the district court here distinguished between (1) the facts of the case, i.e.,
the original offense and (2) the violations, i.e., the supervised release violations.
        3
          Unlike procedural reasonableness, defendants need not raise a substantive reasonableness claim
before the district court to preserve that claim for appeal. United States v. Penson, 526 F.3d 331, 337 (6th
Cir. 2008).
                                                      -6-
Case No. 19-6494, United States v. Jordan


the length of the sentence is greater than necessary to achieve the sentencing goals of 18 U.S.C.

§ 3553.” Dunnican, 961 F.3d at 880 (citing United States v. Tristan-Madrigal, 601 F.3d 629, 632-

33 (6th Cir. 2010)).

       Jordan here claims that his sentence was substantively unreasonable because “the district

court based its sentence on . . . impermissible factors and gives unreasonable weight to others.”

First, as to the consideration of an impermissible factor, Jordan claims the district court’s “belief

that a state court could better address a defendant’s substance abuse is not a permissible factor for

sentencing.” The district court’s consideration of the appropriateness of state courts addressing

any future violations, however, arose only in the court’s explanation for why it did not impose

additional supervised release after the re-imprisonment. Any consideration of that factor, then,

could not have made Jordan’s sentence substantively unreasonable. Second, Jordan claims that

the district court did not properly rely upon Jordan’s criminal history in justifying its sentence and

“makes no specific reference to his criminal history category as being inadequate.” The record

belies this assertion. The district court references Jordan’s 32 criminal history points and later

references Jordan’s “history,” “continuing lack of respect for the law,” and the need to provide

deterrence—both specific and general—and to protect the public.

       Finally, Jordan argues that the violations were low level and reflect a substance abuse

relapse that did not justify the sentence imposed. The district court did consider Jordan’s struggles

with alcohol; in the initial August hearing, the district court repeatedly mentioned Jordan’s battle

with alcohol and explicitly afforded him “a break to show that he can turn things around” by

continuing the sanctions portions of the revocation hearing. In December, the district court again

noted that “alcohol has been a demon for [Jordan] for a long time, and [there is] no indication that

that’s going to end.” The district court therefore did consider—repeatedly—Jordan’s substance



                                                -7-
Case No. 19-6494, United States v. Jordan


abuse issues. Jordan’s arguments, at best, are that the district court did not properly weigh that

factor, but an assertion that a district court did not properly balance sentencing factors is “beyond

the scope of our appellate review.” United States v. Ely, 468 F.3d 399, 404 (6th Cir. 2006).

       Because Jordan’s sentence—21 months with no supervised release—was both

procedurally and substantively reasonable, we AFFIRM that sentence.




                                                -8-